Case 4:19-cv-00505 Document 28 Filed on 11/29/19 in TXSD Page 1 of 3

IN THE UNITED STATES COURT OF APPEALS
FOR THE FIFTH CIRCUIT

4:19-CV-505 United States Courts
oe Southern District of Texas
FILED
No. 19-20667 November 29, 2019

David J. Bradley, Clerk of Court
MALIBU MEDIA, L.L.C.,

Plaintiff - Appellee
v.
JIEH LEI,

Defendant - Appellant

 

Appeal from the United States District Court for the
Southern District of Texas

 

CLERK'S OFFICE:

Under 57 CIR. R. 42.3, the appeal is dismissed as of November 29, 2019,
for want of prosecution. The appellant failed to timely file appellant's brief and

record excerpts.
 

Case 4:19-cv-00505 Document 28 Filed on 11/29/19 in TXSD Page 2 of 3

LYLE W. CAYCE
Clerk of the United States Court
of Appeals for the Fifth Circuit

Raww Ahuter
By:
Dawn M. Shulin, Deputy Clerk

 

ENTERED AT THE DIRECTION OF THE COURT

 

A True Copy
Certified order issued Nov 29, 2019
Duke W. Cones

Clerk, U.S. Court of Appeals, Fifth Circuit
 

Case 4:19-cv-00505 Document 28 Filed on 11/29/19 in TXSD Page 3 of 3

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

November 29, 2019

Mr. David J. Bradley

Southern District of Texas, Houston
United States District Court

515 Rusk Street

Room 5300

Houston, TX 77002

No. 19-20667 Malibu Media, L.L.C. v. John Doe
USDC No. 4:19-CV-505

Dear Mr. Bradley,

Enclosed is a copy of the judgment issued as the mandate.

Sincerely,

LYLE W. CAYCE, Clerk

Dawn M. Shulin, Deputy Clerk
504-310-7658

 

cc w/encl:
Mr. Paul Stephen Beik
Mr. Jieh Lei
